DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and Species A-1 (directed to at least claims 1-7) in the reply filed on 8 January 2021 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Information Disclosure Statement
Document AB (US 2014/0243498) on the IDS filed 16 January 2020 has not been considered because it was already considered with the IDS filed 7 August 2019.
Claim Interpretation
Claims 1-7 are directed to compositions of a separating agent.  The separating agent composition of claim 1 is primarily defined through its function and achieved recovery rate during an isolation of human insulin at specific chromatography conditions.
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
Applicant is also reminded that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
In this case, a separating agent capable of achieving such a function appears to at least be those structurally recited in claims 2-7, and as further described in the instant specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US 2005/0261385).
Regarding claims 1-7, Rasmussen discloses an ion exchange resin for use in chromatographic separations (abstract) and which may be used for separation of biomolecules ([0066]).  
The resin has an average particle diameter of at least 20 microns, such as from 20 to 200 microns (abstract; [0018]; [0056]; claim 2). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. Further, the reference discloses that the particle size may be optimized to achieve the desired efficiency of separation ([0019]) and the size may be adjusted through optimization of at least the rate of agitation, temperature, the amount of suspending agent, and the choice of solvents ([0056]).
The resin comprises porous particles having an ion exchange group bonded to the porous particle ([0017]-[0018]; pore size is preferably 20-2000 Å, which is the same range disclosed by the instant specification at [0053]; claims 3, 7). 
The porous particles are formed from hydrophilic, crosslinked meth(acrylic) copolymers ([0013]; this is the same type of particle preferred by the instant specification at [0042]).  
The ion exchange group may be strongly acidic functional group comprising a water-soluble polymer comprising an ionic functional group ([0021]; [0026]; [0027]; [0031]; [0033]-[0034], cationic monomers include at least 2-acrylamido-2-methyl-propane sulfonic acid, which is the same as that preferred by the instant specification at [0069]; claims 3-4, 6, 7).
Rasmussen discloses that the capacity of the ion exchange particles is the amount of charged material that may be adsorbed onto the resin and is related to the concentration of ionic monomer included in the monomer mixtures used to prepare the resin ([0026]).  The reference discloses that 
Therefore, although the reference does not explicitly disclose that the amount of introduced strongly acidic functional group is from 0.045 to 0.25 meq/g per unit mass in a wet state of the resin (claims 5, 7), as the ability/capacity to retain charged species from a sample solution and the structural integrity of the porous particles are variables that can be modified, among others, by adjusting said amount of ionic monomer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of introduced strongly acidic functional group (ionic monomer) cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of introduced strongly acidic functional group in the resin of Rasmussen to obtain the desired balance between the capacity to retain charged molecules during a separation and the desired structural properties of the porous particles (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
    Regarding limitations recited in claim 1 which are directed to specific properties of the separating agent during a particular type of chromatographic separation, it is noted that once a separating agent is disclosed to comprise the same porous particles, having the same preferred size, pore size, and strongly cationic functional group as desired by the claims and instant specification (as set forth above), and is therefore the same as the separating agent of claim 1, it will, inherently, display the recited properties.  See MPEP § 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhusnure et al. (“Recent trends in ion-exchange chromatography”) is cited as general background on ion exchange materials and for discussion of optimization of ion exchange capacity.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777